*321OPINION
On Motion To Dismiss

Per Curiam:

Respondents have moved to dismiss this appeal upon the ground that appellant has failed to serve upon them a copy of the transcript of testimony which forms a part of the record on appeal.
The appeal was taken upon the original papers on file in the court below, pursuant to order of the trial judge entered under the provisions of Rule 75 (i) NRCP. Respondents rely on the provisions of Rule 75 (o) NRCP with reference to an appeal upon the original papers ordered by this court. That rule provides in part “Appellant shall furnish counsel for each party appearing separately a copy of such transcript.”
Rule 75 would appear to be in a state of confusion as to the necessity for service upon opposing parties of a copy of the transcript of testimony included in a record on appeal. Rule 75 (b) dealing with the transcript appears clearly to contemplate that no copies need be provided, but that the copy filed with this court shall be available for the use of the other parties.
Undoubtedly the rule should be clarified to eliminate apparent inconsistencies. Until such clarification is accomplished it is the view of this court that Rule 75 (o) should be read consistently with Rule 75 (b) and that no copy of the transcript in the case need be served upon opposing counsel.
Motion denied.